Citation Nr: 1228279	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  11-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

 Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from March 1974 to October 1977.

This appeal arises from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND
Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Veteran has identified two different bases for entitlement to service connection for PTSD.  First (personal assault stressor), he has indicated that on the first day of basic training, all the airmen in his flight were subjected to an abusive incident wherein they were forced to stand at attention in latrines with showers and sinks running as hot as possible, and training instructors yelled at them and put buckets and other items over their heads.  A Sergeant stopped this event.  Second (stressor), on the same night, the Veteran was assigned to dorm guard duty, during which he found a fellow airman who had attempted suicide in the showers.  The following morning, his flight unit was called to a room and instructed by a superior as to the proper way to commit suicide.  After these events, all of which occurred during the flight's first two days of basic training, both training instructors were removed and replaced.  Therefore, the Veteran claims that service connection is warranted for an acquired psychiatric disorder.

First, the Board observes that, under the amended regulations governing service connection for PTSD, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011);  75 Fed. Reg. 39843 (July 30, 2010).  In this case, the Board finds that consideration of this specific provision is unwarranted as the particular stressors to which the Veteran attributes his PTSD involve neither type of activity.  Rather, the Veteran's claim is predicated on a reported history of in-service personal assault and a non-personal assault trauma.  38 C.F.R. § 3.304(f)(5) (2011).  In this regard, the Board notes that while the specific provision governing personal assault stressors has been renumbered under the amended PTSD regulations, the substance of that provision has not changed. 

The Board observes that in Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995) [now M21-MR, Part III, Subpart iv, Chapter 4, Section H].  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault . . . do not file official reports either with military or civilian authorities."  Id. at 279.

Additionally, VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (emphasis added).  
Additionally, in reviewing the claims folder the Board identified relevant records that have not been obtained.  In this regard, both the Veteran and fellow service member T.S., who submitted the buddy statement, refer to relevant unit records that would verify the stressor incidents.  T.S., as the dorm chief, attested to completing Charge of Quarters Logs daily, and specifically stated that he documented all of the stressor incidents described by the Veteran.  The Veteran referred to basic training camp logs as sources of documentation of the suicide attempt, stressor incidents, and/or removal and demotion of the training instructors.  Both the Veteran and T.S. report their flight number; the dates of the incidents have been narrowed down to a window of two weeks in March 1974, and the location of the training has been established by the record.

As the attempted suicide occurred on the first night of basic training and that airman was removed to medical facilities and discharged shortly thereafter, neither the Veteran nor T.S. knew his name.  Therefore, the name of the individual who attempted suicide is unknown at this time.  After receipt of the buddy statement with significant clarifying detail and the proper name of the logs kept by the dorm chief, the RO submitted a request to Air Force Office Special Investigations (AFOSI) for relevant records.  Specifically, the RO asked for any official investigations that might have been conducted concerning an attempted suicide during this timeframe.  AFOSI responded that it is responsible only for criminal investigations and all it was able to do was search for investigations involving "Victim" and "Subject."  It is not clear who the Victim and Subject are, but as the only two names supplied to AFOSI were those of the Veteran and T.S., the Board can deduce that these were the names searched.  The Veteran was only a witness to the event and so would not have been the subject of any investigation.  

While the RO has made the aforementioned efforts to verify the Veteran's alleged stressor and has obtained pages from his personnel file, the record reflects no attempt to obtain the Charge of Quarters Logs described by T.S., flight unit records, or records of the demotion, discipline, and/or replacement of the training instructor whose identifying information was explicitly provided by both T.S. and the Veteran.  The Board finds that the duty to assist requires an attempt to obtain the identified records.  

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder, to include whether it is related to his military service.  See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).  In this regard, the Veteran's VA treatment records repeatedly diagnose the Veteran with PTSD and Major Depressive Disorder.  In the same medical records, Drs. K., S., and LISW S. describe the Veteran's PTSD symptoms as relating to the stressor incidents, and often refer to these incidents as "the trauma."  The Veteran repeats the stressor of finding the fellow airman who attempted suicide.  The Veteran also reported a psychiatric hospitalization in 1999 or 2000 that was the result of a possible suicide attempt.  The buddy statement indicated that the Veteran was "pretty shaken up" by finding the attempted suicide in the showers, and noted that he subsequently visited the base chaplain several times.  However, there has been no VA examination based on a review of the entire claims file providing an opinion as to the etiology of these diagnoses, or whether they are related to his military service.  

Also, the Request for Information in January 2010 shows that in response to the RO's request for select pages from the personnel file, the NPRC indicated as follows:  "Standard sources documents are not available.  Other documents are being mailed."  Given the facts of this case, the Veteran's entire personnel file is potentially relevant.  It is unclear from NPRC's response that all available records from the Veteran's personnel file were provided.  As such, the Veteran's entire personnel file should be requested or the record otherwise clearly annotated to indicate that the records obtained in January 2010 constitute all available personnel records.  

Finally, the Board observes that, while the Veteran has been provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the provisions governing service connection for personal assault-based PTSD, he has not been given specific VCAA notice of the general provisions governing service connection claims for non-PTSD psychiatric disorders.  Therefore, such notice should be provided on remand.

Accordingly, the case is remanded for the following action:

1.  Provide the following VCAA notice to the Veteran: notice of the new PTSD regulations and general notice regarding his claim for service connection for a non-PTSD psychiatric disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

2.  Obtain the Veteran's complete personnel file or the claims file should be clearly annotated to reflect that the records obtained in January 2010 constitute all available personnel records.  
3.  Obtain the relevant Charge of Quarters Logs (for Basic Military Training Flight 329 Lackland AFB), unit or flight records (for Basic Military Training Flight 329 Lackland AFB), and records pertaining to the demotion, discipline, and/or replacement of the named training instructor (Training Instructor Airman First Class R. identified in the February 2011 email) involving the period of March 19, 1974 to March 31, 1974 from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination with an appropriate examiner.  Any indicated evaluations, studies, and tests should be conducted.
Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's behaviors are consistent with his claimed in-service personal assault of (1) being subjected to the latrine incident and abused with buckets and other items. 
If the VA examiner is of the opinion that (1) a personal assault of being subjected to the latrine incident and abused with buckets and other items likely occurred, and/or (2) the record reflects that the claimed stressor of finding a fellow airman who had attempted suicide and being instructed by a superior officer on the proper way to commit suicide has been verified by sufficient corroborating evidence, the examiner should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, which is etiologically related to such assault(s) and/or stressor(s) in service.  In rendering this opinion, the examiner should specify whether the Veteran's PTSD and/or other current psychiatric disorder(s) meet the diagnostic criteria set forth in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).
The claims file, including this remand, must be made available to and reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's various alleged service stressors/incidents, which are found in written statements and VA treatment records; 2) service records; 3) medical records; and 4) lay statements of record, including the buddy statement.
If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

